        Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 1 of 15 PageID #:62


   FI/1L4E D
     11  /2020
                     N        UNITED STATES DISTRICT COURT
   THOMA.SDG . BRUTOC O U R T
           ISTRIC T     FOR THE NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S
                                          EASTERN DIVISION

   Fred L. Nance Jr.                              )
                                                  )       Case No. 20 CV 06316
          Plaintiff,                              )
                                                  )       Honorable Judge: Jorge L. Alonso
                  vs.                             )
                                                  )       Honorable Magistrate Judge:
   Department of Justice, Bureau of Justice       )
   Assistance, Office of Justice Programs,        )       Beth W. Jantz
   EMAGES, Inc., Hattie Wash, Thomas              )
   Bradley, et al.                                )       Courtroom: 1903
                                                  )
          Defendants.                             )

                        PLAINTIFF’S MOTION TO DENY PRO HAC VICE

          NOW COMES, Pro se Plaintiff Fred L. Nance Jr. requesting this Honorable Court deny

   the Pro Hac Vice pursuant to Local Rule 46.1 and FRCP 26 et seq. Local Rule 46.1 states

   Pro Hac Vice admission will be considered on submission of a written motion to the court before

   filing a notice of appearance. FRCP 26 et seq is the Discovery Process. Attorneys requesting Pro

   Hac Vice in this matter violated Local Rule 46.1 and FRCP 26 et seq.

          Before addressing the motion to deny Pro Hoc Vice, plaintiff wants to add a backdrop to

   the litigation since defendant’s motion and letter to plaintiff opens the door for it. This litigation

   is predicated on a Second Chance Act grant defendant Hattie Wash (hereinafter, “Hattie) decided

   to give back to the Department of Justice, Bureau of Justice Assistance, Office of Justice

   Programs and defendants violation of the Whistleblower Act regarding this grant, in that,

   plaintiff appropriately filed 3 Whistleblower complaints against defendant Hattie and the

   defendants reacted against plaintiff with retaliation and termination of employment. In addition,

   all defendants knew plaintiff was purchasing property for the population we were serving, which

   has been sabotaged due to their violation of the Whistleblower Act. Since plaintiff has been
                                                 Page 1 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 2 of 15 PageID #:63




terminated, he does not have employment to secure the property purchase, among other claims in

plaintiff’s complaint.

       Attorneys Derrick Thompson (hereinafter, “Thompson”) and Janica Pierce Tucker

(hereinafter, “Tucker”) client, defendant Hattie, told Second Chance Act (SCA) Department of

Justice (DOJ), Bureau of Justice Assistance (BJA), Office of Justice Programs (OJP) defendants

Michael Devers, Andre Bethea, and Tracey Willis the reason she is giving the grant back was

because of Covid-19, ending October 2, 2020. This was a lie. We were providing services during

Covid-19 via teleconferencing. On November 14, 2020, at 10:12 am (CST), Clinical Supervisor

for the grant, Daniel Jean, held a teleconference meeting as usual with the population of the SCA

grant we were providing services too. In plaintiff’s complaint he alleged defendant Hattie lied to

DOJ, BJA, OJP defendants because she is still providing services to those she said she would not

be providing services too. Defendant Hattie giving the grant back caused the retaliation against

plaintiff and his DOJ, BJA, OJP termination. (emails attached)

       Now back to the current issue of denying the motion for Pro Hoc Vice. Thompson and

Tucker violated Local Rule 46.1 et seq by filing their appearance at 10:56 am (CST) on

November 13, 2020 before filing his motion for Pro Hac Vice at 11:18 am (CST).

       Pro Hac Vice is a privilege, not a right. See Leis v. Flynt, 439 U.S. 438, 442 (1979) (per

curiam). The Supreme Court and 7th Circuit recognizes that attorneys may have an interest in that

privilege, but that does not abridge the district court’s inherent authority “to control admission to

its bar and to discipline attorneys who appear before it.” Chambers, 501 U.S. at 43 (citing Ex

parte Burr, 9 Wheat. 529, 531 (1824)); In re Snyder, 472 U.S. 634, 645 n.6 (1985) (“Federal

courts admit and suspend attorneys as an exercise of their inherent power.”). When an attorney

abuses the privilege of appearing pro hac vice, the district court may revoke that privilege as a

                                             Page 2 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 3 of 15 PageID #:64




sanction for misconduct. All that is required before an attorney’s admission pro hac vice is

revoked is adequate notice of the conduct in question and a reasonable opportunity to be heard

on the matter. (quoting Royce v Needle et al., 7th Circuit, No. 15-cv-00259, February 20, 2020)

       Thompson and Tucker’s Motion for Leave to Appear Pro Hac Vice in this matter should

also be denied for violating FRCP 26 et seq.

   1. On November 11, 2020 plaintiff received a nefarious, threatening, harassing, and

intimidating email from Thompson and Tucker.

   2. On November 11, 2020 plaintiff informed the SCA DOJ, BJA, OJP defendants Michael

Devers, Andre Bethea, and Tracey Willis by forwarding Thompson and Tucker’s nefarious and

inappropriate email to them.

   3. On November 11, 2020 plaintiff responded to Thompson and Tucker’s email stating they

should file their appearance and answer the complaint.

   4. On November 13, 2020 Thompson and Tucker filed their appearance before filing their

motion for Pro Hac Vice status in this matter.

   5. Pursuant to Local Rule 46.1, Supreme Court and current 7th Circuit rulings, Thompson

and Tucker should have filed their motion for Pro Hac Vice, received a hearing, and then after

their hearing receiving a favorable ruling from this court, then to file their appearance.

   6. Evidently, Thompson and Tucker believe they can operate outside the Rule of Law and

precedent.

   7. In Thompson and Tucker’s email and attached letter to plaintiff were unsubstantiated

allegations, outright lies, as they requested what are discovery materials from plaintiff.

   8. Thompson and Tucker state plaintiff is no longer an employee of EMAGES, Inc.

   9. Plaintiff was never an employee of EMAGES, Inc.

                                             Page 3 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 4 of 15 PageID #:65




   10. Plaintiff’s complaint refutes the claim EMAGES, Inc. is plaintiff’s employer.

   11. Thompson and Tucker state plaintiff received a laptop during the course of his

employment.

   12. Thompson and Tucker state plaintiff has failed to respond to numerous attempts from

EMAGES to contact him.

   13. EMAGES, Inc. has not attempted to contact plaintiff regarding a laptop, nor has

EMAGES, Inc. attempted to request anything from plaintiff except participation in closing the

grant, which plaintiff has informed DOJ, BJA, OJP he would not participate in closing the grant

because plaintiff’s complaint is in opposition to closing the grant, which leads to plaintiff’s

termination.

   14. Thompson and Tucker have no valid evidence or proof of such contact about a laptop.

   15. EMAGES, Inc. and defendant Hattie are discussed in plaintiff’s complaint regarding their

lack of contact and communication with plaintiff.

   16. Thompson and Tucker state plaintiff must return the laptop immediately.

   17. Plaintiff’s work product is on the laptop Thompson and Tucker are trying to acquire.

   18. Thompson and Tucker state plaintiff must write any passwords required to access the

computer.

   19. Thompson and Tucker state failure to return the company property will result in

EMAGES taking legal action.

   20. Thompson and Tucker go on to demand plaintiff turn over evaluation documents from

OJP, client files, keys to file cabinets and the curricula plaintiff created and developed with

defendant Hattie.

   21. Defendant Hattie has keys to the only file cabinet plaintiff had access too.

                                             Page 4 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 5 of 15 PageID #:66




   22. Plaintiff does not have client files.

   23. There are no evaluation documents from OJP.

   24. Thompson and Tucker go on to state plaintiff must preserve any and all documents.

   25. Thompson and Tucker nefariously threatens, harasses, and intimidates plaintiff stating “If

EMAGES has not received the requested property on or before Friday, November 13, 2020,

EMAGES will take legal action.

   26. Plaintiff sent a response email stating “Please be advised: I have been litigating in State

and Federal court for over 25 years. Please file your appearance and response to my Federal

complaint. All matters regarding this litigation will be discussed in court. Any other

correspondence to me as attached here will be considered a threat and violates FRCP. Thank

you.”

        WHEREFORE, plaintiff respectfully request this Honorable Court deny defendant’s

motion for Pro Hoc Vice. Plaintiff states Thompson and Tucker wickedly violated Local Rule

46.1 and FRCP 26 et seq. Thompson and Tucker opened this door for the dialogue here. Plaintiff

filed a Federal complaint in this matter. Thompson and Tucker knew, and had working

knowledge, a federal complaint had been filed in this matter because when they were retained by

EMAGES, Inc. and defendant Hattie they received the federal complaint. Thompson and Tucker

knew they were intentionally violating FRCP 26 et seq. The appropriate address by a defendant’s

lawyer is to file their appearance and answer the complaint.

        All trained attorneys understand this process. Pursuant to Thompson’s Pro Hac Vice

Application and credentials cited, Thompson clearly understands applicable laws. Thompson’s

email to plaintiff requesting discovery materials was a deliberate action to undermine the legal

processes. It was capricious, nefarious, and meant to harm plaintiff.

                                               Page 5 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 6 of 15 PageID #:67




       Plaintiff has litigated against trained lawyers from law firms who are International as well

as Domestic. Plaintiff has acted as co-counsel with trained lawyers whose law firms are

International and Domestic. These firms understand the Federal Rules of Civil Procedure.

Plaintiff has been litigating his personal issues in State and Federal court for almost 28 years and

has submitted Amicus Curie brief to the Supreme Court.

       Thompson and Tucker deliberately violated FRCP 26 et seq. Any trained lawyer

understands you do not undermine the discovery processes of the court unless this is your normal

practice. If plaintiff had not filed a complaint, a lawyer may be able to send a demand letter to an

employee. This is not the case here. This was clearly intimidation and threats!

       If this Honorable Court allows these nefarious, threatening, harassing, and intimidated

tactics to start here, we can look forward to Thompson and Tucker attempting to make a circus

out of this meaningful litigation. If Thompson and Tucker are trained lawyers, especially in

Federal Court where everyone is treated fairly and respected, they should know not to violate the

discovery processes of litigation. Discovery is the pinnacle of litigation. Thompson and Tucker

knew exactly what they were doing. Thompson and Tucker were undermining the litigation

processes. Democracy and Justice should be the result of this Honorable Court.

       If this Honorable Court allows Thompson and Tucker to proceed Pro Hac Vice, plaintiff

respectfully request this Honorable Court sanction Thompson and Tucker in a way where they

understand the Honorable Judge Jorge L. Alonso will not allow mischievous acts of nefarious,

intimidating, and threatening behaviors in his courtroom, especially with people who call

themselves trained attorneys.

       As plaintiff stated in his complaint, plaintiff and EMAGES Inc. entered into a

partnership/collaboration with the grant they received from the SCA DOJ, BJA, OJP. Defendant

                                             Page 6 of 8
     Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 7 of 15 PageID #:68




Hattie and plaintiff agreed defendant Hattie would be the Fiduciary for the grant and plaintiff

would be the Program Director verbally and in writing. Defendant Hattie demanded plaintiff

agree to receive grant payment for services in a manner where taxes were taken out. Plaintiff

requested payment in the form of 1099 rules. Defendant Hattie stated because we wrote the

proposal for the grant stating plaintiff would have taxes taken out of his check, a 1099 was not

possible. Plaintiff is not EMAGES, Inc.’s employee. Plaintiff works for C.L.I.C.K. Services,

NFP, which is how the abstract and proposal for the SCA grant was written. C.L.I.C.K. Services,

NPF is plaintiff’s company.

       All funding for this grant came from DOJ, BJA, OJP. Defendant Hattie misappropriated

and defrauded the grant, and plaintiff reported it via the Whistleblower Act, 3 times. The laptop

computer was purchased with grant funds. If anything, the laptop may belong to DOJ, BJA, OJP.

Plaintiff’s work product is on the laptop computer mentioned by Thompson and Tucker. All and

any documents or correspondence on plaintiff’s laptop computer defendant Hattie has a copy.

Many of the documents of evidence in this litigation from the laptop computer in question is in

plaintiff’s complaint as cited links. Plaintiff has personal notes on this laptop pertinent to this

litigation. Thompson and Tucker are seeking plaintiff’s strategies, which they have no right too.

       In plaintiff’s 1st Whistleblower complaint, plaintiff talked about using his personal laptop

during the implementation period of this grant, which was 10/1/18 thru 12/31/19. The heavy load

plaintiff put on his personal laptop computer has made it process slower because of the

abundance of materials created over, and over, and over again. Plaintiff’s personal laptop was

supposed to be replaced as discussed with defendant Hattie during the use of his laptop computer

between 10/1/18 thru 12/31/19.



                                              Page 7 of 8
      Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 8 of 15 PageID #:69




       After we received our funding in February of 2019, defendant Hattie decided to buy a

desk top computer around March 2019 before buying a laptop. Plaintiff told defendant Hattie she

was buying the desktop for EMAGES and not the SCA. Plaintiff argued the desktop computer

was not useful for our project because plaintiff operated from defendant Hattie’s office on her

conference table where we did all of our brainstorming creating documents and our curricula;

and after working with defendant Hattie in her office, plaintiff would go to his office to further

work on the projects. The desktop computer defendant Hattie purchased with grant funds was put

in an office for all EMAGES staff to use, not in plaintiff’s office. Defendant Hattie did not

purchase the laptop for plaintiff’s use until October of 2019; and this was because plaintiff talked

about alerting DOJ, BJA, OJP. The stress and anxiety was tremendous. Yet, plaintiff marched

on.



Respectfully submitted



/s/Fred L. Nance Jr. Ph.D.
Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                             Page 8 of 8
11/14/2020       Case: 1:20-cv-06316       Document
                           Yahoo Mail - Fwd: Suspension of #:
                                                           the 9
                                                               sexFiled:
                                                                   offender11/14/20     Page 9 ofofthe15
                                                                            groups and termination       PageID
                                                                                                       Second Change#:70
                                                                                                                     Act grant




     Fwd: Suspension of the sex offender groups and termination of the Second Change Act
     grant

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)

     To:     michael.dever@usdoj.gov; andre.bethea@usdoj.gov; tracey.willis@usdoj.gov; jwilliams@air.org;
             ronald.howard@cookcountyil.gov; jane.gubser@cookcountyil.gov; patricia.grosskopf@illinois.gov; sarah.brown-
             foiles@illinois.gov; dion.dixon@illinois.gov; josie.ware@mail.house.gov; tumia.romero@mail.house.gov

     Cc:     drfred.nancejr@gmail.com; frednance@clickservices.org

     Date: Monday, September 21, 2020, 08:54 PM CDT



     On September 21, 2020, I received the email above and below from Dr. Hattie Wash dissolving the Second Chance Act
     grant #2018-CY-BX-0025. As Dr. Wash and I talked about her giving up the program, after I discovered her
     misappropriation of funds or fraud and talked to her about it, Dr. Wash told me since I was going to report this to DOJ,
     BJA, OJP I could take the program. I sent the email, with this statement from Dr. Wash, to DOJ, BJA, OJP's Mr. Dever,
     Mr. Bethea, and Ms. Willis. Therefore, I am requesting C.L.I.C.K. Services, NFP become responsible for the grant to its
     end on September 30, 2021.

     There should be no barriers or reasons why I cannot take over the grant. Dr. Wash and I wrote the proposal. I am the
     Program Director. I created all of our collaborative partners for this grant. Dr. Wash and I created and developed the
     curricula for this program. I know every part of this program. I partnered with Dr. Wash on this grant. Dr. Wash and I
     decided she would be the fiduciary and I would handle the day-to-day operation as the Program Director. It was my
     understanding we were equal partners. Dr. Wash just handled the flow of money for the grant. Read our SCA abstract
     and proposal for this grant, which is attached.

     As reported in our abstract and proposal (pp. 17-18) (attached), EMAGES, Inc & C.L.I.C.K. Services, NFP collaborated
     and partnered for this grant. I am more than capable of finishing out this grant. This move by Dr. Wash is retaliatory in
     nature toward me for filing the 3 Whistleblower complaints with the Department of Justice, Bureau of Justice Assistance,
     Office of Justice Programs, and the U.S. Office of Inspector General for misappropriation of funds or fraud. As I have
     stated in my Whistleblower complaints, my employment is protected by the Whistleblower Act. My Whistleblower
     complaints are attached.

     Dr. Wash's dilemma with her funding from the State of Illinois is not the first time this has happened to EMAGES.
     EMAGES has closed programs before because of Illinois State funding. There is no reason this grant cannot continue to
     move forward under the direction of C.L.I.C.K. Services, NFP (www.clickservices.org). Grant #2018-CY-BX-0025 is
     funded. I can still work with the Illinois Department of Corrections (post-release prison) and the Cook County
     Department of Corrections (pre-release jail).I am in the process of creating and developing a 90-day transitional house
     for sex offenders. I can run the grant from this project. The housing program is being created under C.L.I.C.K. Housing,
     Inc. My 'brief' housing project proposal is attached. I created this proposal for Illinois and Chicago legislators seeking
     support for my housing project. Congressman Davis has given me a Letter of Support for my housing project, which is
     attached. I can provide more details in line with a regular SCA proposal for how the program will work if necessary.

     The reasoning Dr. Wash uses for giving the grant back is ludicrous. Grant #2018-CY-BX-0025 is funded and is not
     affected by the lack of Illinois State funding Dr. Wash alludes too. The grant funding covers participant cost because
     there is no participant cost. The grant covers contractual fees for all mentors and staff of the grant, which is listed in the
     grant budget. Our budget takes care of office space and other ancillary functions and needs. Dr. Wash is lumping the
     grant program in with her State dilemma to retaliate against me for filing my Whistleblower complaints. The only reason
     Dr. Wash is giving the program back to OJP is to hurt me for filing the 3 Whistleblower complaints.

     WHEREFORE, I am requesting a teleconference audience with Mr. Michael Dever, BJA Division Chief; Mr. Andre
     Bethea, BJA Senior Policy Advisor; and Ms. Tracey Willis, OJP Grant Manager; or in the alternative, a transfer of
     responsibility for Grant #2018-CY-BX-0025. Please respond. Thank you.

     Respectfully submitted

     ---------- Forwarded message ---------
     From: Hattie Wash <washhattie@gmail.com>


                                                                                                                                      1/2
11/14/2020      Case: 1:20-cv-06316      Document
                          Yahoo Mail - Fwd: Suspension of#:
                                                          the9sex
                                                               Filed:   11/14/20
                                                                  offender groups and Page     10ofof
                                                                                      termination  the15 PageID
                                                                                                      Second Change#:71
                                                                                                                   Act grant


     Date: Mon, Sep 21, 2020 at 7:28 PM
     Subject: Suspension of the sex offender groups and termination of the Second Change Act grant
     To: Gerri Taylor <tgerri99@yahoo.com>, mitzi scott <mitziscott10@yahoo.com>, curtis slate <curtiscurtis47@aol.com>,
     Sheila Chew <sacpoiple1@gmail.com>, <shudson305@hotmail.com>, Jean Daniel <Daniel_Jean716@yahoo.com>,
     marcie collins <marcie_93@yahoo.com>, Chad Ellis <seragi73@yahoo.com>, Eleanor Harris
     <eleanorharris98@yahoo.com>, Edward Butler <dr_ebutler@yahoo.com>, Jamie Enge <jamiee425@gmail.com>, Dr.
     Fred Nance Jr. <drfred.nancejr@gmail.com>, valerie minor <vminor2018@gmail.com>, LORI ORTIZ
     <loriortiz6199@comcast.net>, <pebsluvsgod@yahoo.com>, <earlene416@gmail.com>, <srobin21@csu.edu>, Dr.
     Karen Witherspoon <doctorwitherspoon@gmail.com>, THOMAS BRADLEY <tbacpa52@yahoo.com>,
     <trentonfedrick@yahoo.com>, <johnson_l@comcast.net>


     The Covid-19 Pandemic,the Shelter in Place Mandate by the State of Illinois, less than 15% of sex offender clients
     paying their fees as well as EMAGES not receiving a payment from the FY21 State budget which began July, 2020 has
     created an economic hardship and cash flow problem for EMAGES.

     Given the above Effective October 1, 2020 EMAGES is suspending our sex offender groups and returning the Second
     Chance Act grant back to the Office of Justice Programs. Additionally, Staff in the substance abuse programs work week
     will be reduced from a five day work week to a four day week. If funding is not received before October 1, 2020, I will not
     be able to meet EMAGES October 1, 2020 payroll for the substance abuse program and the sex offender group
     facilitators.

     I have scheduled a ZOOM meeting for Thursday September 24, 2020 at 7:00 p.m. to discuss the above changes and
     address any concerns you may have. Please let me know if you are unable to attend the meeting.

     You will receive a ZOOM login number tomorrow.
     Dr. Wash


     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395

             SCA Abstract.pdf
             8.9kB
             SCA Proposal.pdf
             93.5kB
             8.31.20 90 Day Transitional Housing Proposal.pdf
             128.7kB

             4.17.20 1st Whistleblower Complaint.pdf
             1MB

             8.29.20 2nd Whistleblower Complaint.pdf
             98.6kB

             9.13.20 3rd Whistleblower Complaint.pdf
             121.6kB
             1.24.20 Congressman Davis Letter of Support for Transitional Housing.pdf
             76.5kB




                                                                                                                                   2/2
      Case: 1:20-cv-06316 Document #: 9 Filed: 11/14/20 Page 11 of 15 PageID #:72




 JANICA PIERCE TUCKER
 614.334.6182
 jpierce@taftlaw.com
                                              November 11, 2020


 VIA EMAIL (drfred.nancejr@gmail.com)
 Dr. Fred Nance, Jr.

             Re: Fred L. Nance, Jr. v. Department of Justice, Bureau of Justice Assistance,
                 Office of Justice Programs, Emages, Inc., Hattie Wash, Thomas Bradley, et al.
                 U.S. District Court, Northern District of Illinois Case No. 1:20-cv-06316

 Dear Dr. Nance:

         My co-counsel Derrick Thompson and I of Taft Stettinius & Hollister have been retained to
 represent Emages, Inc. in the above-referenced complaint. It is our understanding that you are no
 longer employed with Emages. During the course of your employment, based upon your role and
 responsibilities, you received a laptop. You have failed to respond to numerous attempts from Emages
 to contact you. This laptop must be returned to Emages immediately. Emages will make arrangements
 to pick up the laptop from your personal residence. At the time of pickup, please write any password(s)
 required to access the computer, and place such password(s) in a sealed envelope. Failure to return the
 company property will result in Emages taking legal action.

       It is also our understanding that you have the following in your possession and Emages
 demands return immediately:

                Evaluation documents from Office of Justice Program (“OJP”);
                Client files including, but not limited to, questionnaires and evaluation instruments;
                Keys to file cabinets; and
                Trauma and Mentoring Informed Modules.

 None of the items referenced in this letter are your personal property and all must be returned.

         Please preserve any and all documents. Pending further notification, all documents relating to
 this matter should be unaltered and retained. Document retention guidelines otherwise authorizing the
 periodic destruction of such documents are suspended.

         Please contact me upon receipt of this correspondence. If Emages has not received the
 requested property on or before Friday, November 13, 2020, Emages will take legal action.

                                                     Sincerely,

                                                     /s/ Janica Pierce Tucker

                                                     Janica Pierce Tucker
 JPT/smk

28208664v3
11/14/2020        Case: 1:20-cv-06316 Document #: 9Yahoo
                                                    Filed:
                                                         Mail11/14/20   Page
                                                             - Fwd: Emages, Inc. 12 of 15 PageID #:73




     Fwd: Emages, Inc.

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)

     To:       andre.bethea@usdoj.gov; michael.dever@usdoj.gov; tracey.willis@usdoj.gov

     Cc:       frednance@clickservices.org
     Date: Wednesday, November 11, 2020, 10:40 PM CST



     Good evening. I received this threatening email from an alleged lawyer of EMAGES this morning demanding my work
     product. This is who you are representing and supporting. I responded instructing them to file their appearance and
     answer the Federal complaint in 20 cv 06316. I will file a motion in this matter for violation of the Federal Rules of Civil
     Procedure submitting this document as proof of the violation. Again, I am not providing or discussing my strategy in this
     litigation. I am not giving up evidence in this litigation. Copies of my evidence and any other material items/evidence
     contained is requested during the discovery processes. Hopefully, you guys are not participating in this violation. Dr.
     Wash and her criminal enterprise are digging themselves a bigger hole.

     Respectfully submitted

      ---------- Forwarded message ---------
      From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
      Date: Wed, Nov 11, 2020 at 3:40 PM
      Subject: Fwd: Emages, Inc.
      To: Dr. Fred Nance Jr. <frednance@clickservices.org>




      ---------- Forwarded message ---------
      From: Kretschmer, Susan <skretschmer@taftlaw.com>
      Date: Wed, Nov 11, 2020 at 11:01 AM
      Subject: Emages, Inc.
      To: drfred.nancejr@gmail.com <drfred.nancejr@gmail.com>
      Cc: Tucker, Janica Pierce <jpierce@taftlaw.com>



      Please see attached correspondence from Attorney Janica Pierce Tucker.

      Thank you,
      Susan Kretschmer
      Legal Assistant to Janica Pierce Tucker



      Taft /

      Susan M. Kretschmer
      Legal Assistant

      mailto:skretschmer@taftlaw.com
      Dir: 614.334.6119
      Tel: 614.221.2838 | Fax: 614.221.2007
      65 E. State Street, Suite 1000
      Columbus, OH 43215


      http://www.taftlaw.com


                                                                                                                                    1/2
11/14/2020       Case: 1:20-cv-06316 Document #: 9Yahoo
                                                   Filed:
                                                        Mail11/14/20   Page
                                                            - Fwd: Emages, Inc. 13 of 15 PageID #:74




      This message may contain information that is attorney-client privileged, attorney work product or otherwise
      confidential. If you are not an intended recipient, use and disclosure of this message are prohibited. If you
      received this transmission in error, please notify the sender by reply e-mail and delete the message and any
      attachments.




      --
      /s/Dr. Fred Nance Jr., Ph.D.
      Human Services/Social Policy Analysis
      Program and Policy Development
      708-921-1395
     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395

             Letter re Emages, Inc..pdf
             123.8kB




                                                                                                                      2/2
11/14/2020        Case: 1:20-cv-06316 Document #: 9Yahoo
                                                    Filed:
                                                         Mail11/14/20    Page
                                                              - Re: Emages, Inc. 14 of 15 PageID #:75




     Re: Emages, Inc.

     From: Fred Nance Jr. (frednance@clickservices.org)

     To:      drfred.nancejr@gmail.com; jin.liu@usdoj.gov

     Cc:      andre.bethea@usdoj.gov; michael.dever@usdoj.gov; tracey.willis@usdoj.gov; frednance@clickservices.org
     Date: Friday, November 13, 2020, 12:29 PM CST



     Good afternoon. Every time I think about this email and the attachment I get upset. In my 1st Whistleblower complaint I
     talked about using my personal laptop during the implementation period 10/1/18 thru 12/31/19. The heavy load I put on
     my personal laptop computer has made it process slower because of the abundance of materials created over, and
     over, and over again.

     My laptop was supposed to be replaced as discussed with Dr. Wash during the use of my laptop computer between
     10/1/18 thru 12/31/19. Dr. Wash decided to buy a desk top computer around March 2019 before buying a laptop. I told
     Dr. Wash she was buying the desktop for EMAGES and not the SCA. I argued the desktop computer was not useful for
     our project because I operated from Dr. Wash’s office on her conference table where we did our brainstorming creating
     documents and our curricula; and after working with Dr. Wash in her office, I had to go to my office to further work on the
     projects.

     Dr. Wash did not buy a laptop for my use until October of 2019; and this was because I talked about alerting you guys. I
     did not get office supplies until September or October of 2019. I received bits and pieces of office supplies EMAGES had
     on hand; and we had our funding for the SCA. We were able to access our funding in February of 2019. I was tired of
     arguing with Dr. Wash and her administrative assistant Sheila Chew. Sheila would tell me she does not work for me so
     she did not have to do anything for me. The stress and anxiety was tremendous. Yet, I marched on.

     Nevertheless, this “supposed” lawyer has not filed their appearance in case #20 cv 06316. This is harassment and
     intimidation.

     Sent from my iPhone
     Dr. Fred L Nance Jr
     PhD Human Services
     Social Policy Analysis
     708-921-1395
     www.clickservices.org


           On Nov 11, 2020, at 10:40 PM, Dr. Fred Nance Jr. <drfred.nancejr@gmail.com> wrote:




                Good evening. I received this threatening email from an alleged lawyer of EMAGES this morning
                demanding my work product. This is who you are representing and supporting. I responded instructing
                them to file their appearance and answer the Federal complaint in 20 cv 06316. I will file a motion in
                this matter for violation of the Federal Rules of Civil Procedure submitting this document as proof of the
                violation. Again, I am not providing or discussing my strategy in this litigation. I am not giving up
                evidence in this litigation. Copies of my evidence and any other material items/evidence contained is
                requested during the discovery processes. Hopefully, you guys are not participating in this violation. Dr.
                Wash and her criminal enterprise are digging themselves a bigger hole.

                Respectfully submitted

                ---------- Forwarded message ---------
                From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
                Date: Wed, Nov 11, 2020 at 3:40 PM



                                                                                                                                   1/2
11/14/2020       Case: 1:20-cv-06316 Document #: 9Yahoo
                                                   Filed:
                                                        Mail11/14/20    Page
                                                             - Re: Emages, Inc. 15 of 15 PageID #:76


              Subject: Fwd: Emages, Inc.
              To: Dr. Fred Nance Jr. <frednance@clickservices.org>




              ---------- Forwarded message ---------
              From: Kretschmer, Susan <skretschmer@taftlaw.com>
              Date: Wed, Nov 11, 2020 at 11:01 AM
              Subject: Emages, Inc.
              To: drfred.nancejr@gmail.com <drfred.nancejr@gmail.com>
              Cc: Tucker, Janica Pierce <jpierce@taftlaw.com>



              Please see attached correspondence from Attorney Janica Pierce Tucker.

              Thank you,
              Susan Kretschmer
              Legal Assistant to Janica Pierce Tucker



              Taft /

              Susan M. Kretschmer
              Legal Assistant

              mailto:skretschmer@taftlaw.com
              Dir: 614.334.6119
              Tel: 614.221.2838 | Fax: 614.221.2007
              65 E. State Street, Suite 1000
              Columbus, OH 43215


              http://www.taftlaw.com




              This message may contain information that is attorney-client privileged, attorney work product or
              otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
              prohibited. If you received this transmission in error, please notify the sender by reply e-mail and
              delete the message and any attachments.




              --
              /s/Dr. Fred Nance Jr., Ph.D.
              Human Services/Social Policy Analysis
              Program and Policy Development
              708-921-1395
              --
              /s/Dr. Fred Nance Jr., Ph.D.
              Human Services/Social Policy Analysis
              Program and Policy Development
              708-921-1395
             <Letter re Emages, Inc..pdf>



                                                                                                                     2/2
